DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 18, 2021. As directed by the amendment: Claims 1, 10, and 14-17 have been amended. Claims 1-20 are presently pending in this application.

Claim Objections
Claim 16 is objected to because of the following informalities: In ll. 1, the phrase “The method of claim 1” should be re-written as --The method of claim 15--. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: In ll. 1, the phrase “wherein each of the upper anchor” should be re-written as --wherein the upper anchor--. In ll. 3, the phrase “the body” should be re-written as --the implant body--. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2015/012707), herein referred to as Kim.
Regarding claim 1, Kim discloses a method for implanting an intervertebral fusion device (Abstract and figures 1 and 4) comprising gripping the intervertebral fusion device (1) using an implantation instrument (200) (figures 13A-13D), wherein the intervertebral fusion device (1) comprises: a spacer (10) having superior (101) and inferior (104) surfaces (figure 1) adapted to (i.e. capable of) be implanted between an upper vertebral body (D1) and a lower vertebral body (D2) (figure 14) and lateral sides surfaces (elements 102) connecting the superior and inferior surfaces (101, 104), and an anchoring device (e.g. 20) defining a central longitudinal axis (figures 6B and 9A) and having a body (figure 6A) with an anchor tip (21) and a proximal end (figure 6A), located proximal from anchor tip (21), and a central groove (figures 6A and 6B) to define the body as a generally V-shaped body (figures 6A and 6B), wherein the proximal end includes two enlarged proximal tips (24, 25) separated by the central groove (figure 6A), 
Regarding claim 2, Kim discloses wherein the anchoring device comprises an upper anchor (20) and a lower anchor (30).
Regarding claim 3, Kim discloses wherein the spacer (10) comprises an upper guide (140, 141) and a lower guide (140, 143) such that each of the upper guide (140, 141) and the lower guide (140, 143) is adapted to (i.e. capable of) respectively guide the deployment of the upper anchor (20) and the lower anchor (30) into their respective vertebral bodies (figure 14).
Regarding claim 4, Kim discloses wherein the upper and lower anchors (20, 30) are separate elements (figure 4) that slide independently of each other along their respective upper and lower guides (140, 141, 143) when a force is applied to each of the upper and lower anchors (20, 30).
Regarding claim 5, Kim discloses wherein each of the upper anchor (20) and the lower anchor (30) comprises: a first prong (22, 32) extending in a proximal direction away from the anchor tip (21, 31) (figure 4), a second prong (23, 33) extending in a 
Regarding 10, Kim discloses a method for implanting an intervertebral fusion device (Abstract and figures 1 and 4) comprising: gripping the intervertebral fusion device (1) using an implantation instrument (200) (figures 13A-13D), wherein the intervertebral fusion device (1) comprises: an implant body (10) having a superior surface (101) and an opposing inferior surface (104) and lateral sides (elements 102) connecting the superior and inferior surfaces (101, 104) and a proximal end (figure 1) and a distal end (figure 1), each extending between the superior surface (101) and the inferior surface (104), wherein the body (10) further includes an upper track (140, 141) extending from the proximal end (figure 5C) to the superior surface (101) and a lower track (140, 143) extending from the proximal end (figure 5C) to the inferior surface (104), an upper anchor (20) defining a central longitudinal axis (figure 6B) and having an upper anchor tip (21) sliding disposed along the upper track (140, 141) (figure 12C) such that upper anchor tip (21) is movable from a first position (figure 12C) inside the body (10) to a second position (figure 12D), extending outwardly from the superior surface (101) (figure 12D), and a lower anchor (30) defining a central longitudinal axis (figure 7B) and having a lower anchor tip (31) sliding disposed along the lower track (140, 143) such that lower anchor tip (31) is movable from a first position (figure 12C) inside the body (10) to a second position (figure 12D), extending outwardly from the inferior surface (101, 104), wherein at least one of the central longitudinal axis of the upper anchor (20) and the central longitudinal axis of the lower anchor (30) is centrally positioned between the lateral side surfaces (elements 102) of the implant body (10) 
Regarding claim 11, Kim discloses wherein each of the upper anchor (20) and the lower anchor (30) comprises an arcuate body (figures 6A-6C and 7A-7C) extending between an anchor tip (21, 31) and a proximal end (figures 6A-6C and 7A-7C).
Regarding claim 12, Kim discloses wherein the arcuate body comprises a first prong (22, 32), a second prong (23, 33), and a central groove (figure 4) extending between the first prong (22, 32) and the second prong (23, 33).
Regarding claim 17, Kim discloses a method for implanting an intervertebral fusion device (Abstract and figures 1 and 4) comprising: gripping the intervertebral fusion device (1) using an implantation instrument (200) (figures 13A-13D), wherein the intervertebral fusion device (1) comprises: an implant body (10) having a superior surface (101) and an opposing inferior surface (104) and lateral sides (elements 102) connecting the superior and inferior surfaces (101, 104) and a proximal end (figure 1) extending between the superior surface (101) and the inferior surface (104), an upper passage (140, 141) extending between the superior surface (101) and the proximal end (figure 5C), and a lower passage (140, 143) extending between the inferior surface (104) and the proximal end (figure 5C), an upper anchor (20) sliding disposed in the upper passage (140, 141) between a first upper anchor position (figures 12A-12C) and a second upper anchor position (figure 12D), the upper anchor (20) defining a central longitudinal axis (figure 6B) and having an upper anchor tip (21) disposed within the body (10) when the upper anchor (20) is in the first upper anchor position (figures 12A-at least one of the central longitudinal axis of the upper anchor (20) and the central longitudinal axis of the lower anchor (30) is centrally positioned between the lateral side surfaces (elements 102) of the implant body (10) (figure 12B), positioning the implant body (10) between an upper vertebral body (D1) and a lower vertebral body (D2) (figure 14), and deploying the upper and lower anchors (20, 30) (figure 14).
Regarding claim 18, Kim discloses wherein each of the upper anchor (20) and the lower anchor (30) comprises an arcuate body (figures 6A-6C and 7A-7C) extending away from the anchor tip (21, 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0127107) in view of Chataigner et al. (US 2013/0226300), herein referred to as Chataigner.
Regarding claims 6, 7, Kim’s method discloses all the features/elements as claimed but lacks wherein the central groove tapers from a narrow end proximate to the anchor tip to a wide end proximate to the proximal end and wherein each of the first and second prongs comprises a first retention groove proximate to the narrow end and a second retention groove proximate to the wide end.
However, Chataigner teaches wherein a central groove (11) tapers from a narrow end proximate to the anchor tip (18) to a wide end proximate to the proximal end (figure 2B) and wherein each of first and second prongs (12, 13) comprises a first retention groove (16) proximate to the narrow end and a second retention groove (15, 150) proximate to the wide end (figure 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s anchors with wherein the central groove tapers from a narrow end proximate to the anchor tip to a wide end proximate to the proximal end and wherein each of the first and second prongs comprises a first retention groove proximate to the narrow end and a second retention groove proximate to the wide end as taught by Chataigner, since such a modification would provide an alternative anchor shape, wherein it appears the anchors would perform equally well in anchoring into bone.

Regarding claim 9, the modified Kim’s method has wherein each of the first and second prongs (the modified Kim’s anchors having prongs) has a curvilinear central portion (figure 4 of Kim) extending between the first retention groove (16 of Chataigner) and the second retention groove (15, 150 of Chataigner).
Regarding claim 13, Kim’s method discloses all the features/elements as claimed but lacks wherein each of the first prong and the second prong comprises a first groove proximate to the anchor tip and a second groove distal from the anchor tip.
However, Chataigner teaches wherein each of a first prong (12) and a second prong (13) comprises a first groove (16) proximate to the anchor tip (18) and a second groove (15, 150) distal from the anchor tip (18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s anchors with wherein each of the first prong and the second prong comprises a first groove proximate to the anchor tip and a second groove distal from the anchor tip as taught by Chataigner, since such a modification would provide an alternative anchor shape, wherein it appears the anchors would perform equally well in anchoring into bone.
Regarding claim 20, Kim’s method discloses all the features/elements as claimed including wherein the arcuate body comprises a first prong (22, 32) and a second prong (23, 33) each extending proximally from the anchor tip (21, 31) and a central groove 
However, Chataigner teaches wherein a central groove (11) tapers from narrower to wider from the anchor tip (figure 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s anchors with wherein the central groove tapers from narrower to wider from the anchor tip as taught by Chataigner, since such a modification would provide an alternative anchor shape, wherein it appears the anchors would perform equally well in anchoring into bone.

Allowable Subject Matter
Claims 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 7-8, under 35 U.S.C. 102(a)(1), of the Remarks are directed to the amended claims 1, 10, and 17 and the reference Chataigner. Thus, the Examiner has relied upon the reference Kim to teach applicant’s amended features, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775